TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00498-CR


Broderick Robinson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 2040356, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
The Court has received a letter from Robinson's counsel regarding the reporter's
record, which is overdue.  Counsel, who was appointed, states that a request for a free record was
denied after a hearing on August 20, 2004.
The district court is instructed to order the preparation of a reporter's record limited
to the hearing on Robinson's request for a free record.  The court reporter for the 147th District
Court, Ms. Rita W. Grasshoff, is ordered to tender this partial reporter's record for filing no later
than November 29, 2004.  After the partial reporter's record is filed, Robinson's counsel shall, in the
time prescribed by the rules of appellate procedure, file a brief raising the indigence issue and any
other issues determinable on the limited record.
The appeal will be submitted for decision on the limited record.  If the Court finds
that the district court abused its discretion by denying the request for a free record, the record will
be ordered supplemented and Robinson's counsel will be given the opportunity to file a
supplemental brief.
It is ordered October 25, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish